         Case 2:06-cv-01833-MSG Document 615 Filed 04/21/20 Page 1 of 9




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

__________________________________________
                                          :
VISTA HEALTHPLAN, INC., et al.,           :                CIVIL ACTION
                                          :
                  Plaintiffs,             :
                                          :
            v.                            :                No. 2:06-cv-1833
                                          :
CEPHALON, INC., et al.,                   :
                                          :
                  Defendants.             :
__________________________________________:

                                           ORDER

        AND NOW, this 20th day of April, 2020, upon review and consideration of Class Action

Settlements between End-Payor Plaintiffs with (1) Cephalon, Inc., Barr Laboratories, Inc., Teva

Pharmaceutical Industries Ltd., and Teva Pharmaceuticals USA, Inc. (collectively “Cephalon”);

(2) Mylan, Inc. (formerly known as Mylan Laboratories, Inc.) and Mylan Pharmaceuticals Inc.

(collectively “Mylan”); and (3) Sun Pharmaceutical Industries, Ltd., as successor in interest to

Ranbaxy Laboratories, Ltd. and Ranbaxy Pharmaceuticals, Inc. (“Ranbaxy”); End-Payor

Plaintiffs’ Motion for Final Approval of Class Action Settlements and Memorandum of Law in

Support thereof (Doc. No. 598), the supporting Declaration of Joseph H. Meltzer and exhibits

thereto (Doc. No. 598), the Motion for an Award of Attorneys’ Fees, Reimbursement of Litigation

Expenses, and Incentive Awards for Class Representatives (Doc. No. 599), the End-Payor

Plaintiffs’ Supplemental Filing (Doc. No. 607), the End-Payor Plaintiffs’ Proposed Order (Doc.

No. 608), and the arguments and presentations at the February 26, 2020 Final Fairness Hearing,

and as set forth more fully in the accompanying Memorandum Opinion, it is hereby ORDERED

that:
         Case 2:06-cv-01833-MSG Document 615 Filed 04/21/20 Page 2 of 9




                                           Jurisdiction 1

    1. This Court has subject matter jurisdiction over this Action and has personal jurisdiction

    over each of the Parties.

                                Certification of the Settlement Classes

    2. Pursuant to Rule 23 of the Federal Rules of Civil Procedure, and solely for the purpose of

    effectuating the Settlements, this Court finally certifies the Settlement Classes defined as

    follows:

               State Antitrust/Consumer Protection Class

               All persons or entities in Arizona, California, District of Columbia,
               Florida, Hawaii, Iowa, Kansas, Maine, Massachusetts, Michigan,
               Minnesota, Mississippi, Nebraska, Nevada, New Mexico, New
               York, North Carolina, North Dakota, South Dakota, Tennessee,
               Utah, Vermont, West Virginia, and Wisconsin who purchased
               Provigil and/or its generic equivalent intended for consumption by
               themselves, their families or their members, employees, plan
               participants beneficiaries or insureds between June 24, 2006 and
               August 8, 2019.

               State Unjust Enrichment Class

               All persons or entities in Alabama, Arizona, California, District of
               Columbia, Florida, Hawaii, Illinois, Iowa, Kansas, Kentucky,
               Louisiana, Maine, Massachusetts, Michigan, Minnesota,
               Mississippi, Nebraska, Nevada, New Mexico, New York, North
               Carolina, North Dakota, South Dakota, Tennessee, Utah, Vermont,
               West Virginia, and Wisconsin who purchased Provigil and/or its
               generic equivalent modafinil, intended for consumption by
               themselves, their families or their members, employees, plan
               participants, beneficiaries or insureds between June 24, 2006 and
               August 8, 2019.



1
  This Order hereby incorporates by reference the definitions in the Settlement Agreements, and
all capitalized terms used and not otherwise defined herein shall have the meanings set forth in the
Settlement Agreements.


                                                 2
         Case 2:06-cv-01833-MSG Document 615 Filed 04/21/20 Page 3 of 9




       The following persons or entities are excluded from the Settlement Classes: (i) the

Defendants and their respective subsidiaries, affiliates, and employees; (ii) all governmental

entities (except for government funded employee benefit plans); (iii) insured individuals covered

by plans imposing a flat dollar co-pay that was the same dollar amount for generic as for brand

drug purchases; (iv) insured individuals who purchased only generic modafinil (not branded

Provigil) pursuant to a fixed co-pay applicable to generic drugs; (v) United Healthcare Services,

Inc. (“United Healthcare”), including its subsidiaries; and (vi) fully-insured health plans, i.e., plans

that purchased insurance from another third-party payor covering 100% of the plan’s

reimbursement obligations to its members. In addition, the Settling Health Plans (“SHPs”)

identified in Schedule A to the Cephalon Settlement are excluded from the Cephalon Settlement.

3.     Pursuant to Federal Rule of Civil Procedure 23(a)(1), the Court determines that the

Settlement Classes are so numerous that joinder of all members is impracticable.

4.     Pursuant to Rule 23(a)(2), the Court determines that the Settlement Classes present class-

wide issues relating to the claims and/or defenses that are common to the Settlement Classes.

5.     Vista Healthplan, Inc. (n/k/a Coventry Health Care of Florida, Inc.), District Counsel 37

Health & Security Plan, Pennsylvania Employees Benefit Trust Fund, Pennsylvania Turnpike

Commission, and Shirley Panebianco (“Named Plaintiffs”), are hereby appointed as

representatives of the Settlement Classes for the following reasons:

       a.      Pursuant to Rule 23(a)(3), the Named Plaintiffs’ claims are typical of the claims of

       the proposed Settlement Classes.

       b.      Pursuant to Rule 23(a)(4), the Named Plaintiffs have and will continue to fairly and

       adequately protect the interests of the Settlement Classes. The Named Plaintiffs’ interests

       do not conflict with the interests of absent members of the Settlement Classes.



                                                   3
         Case 2:06-cv-01833-MSG Document 615 Filed 04/21/20 Page 4 of 9




       Furthermore, the Named Plaintiffs’ Counsel are well qualified to represent the

       Settlement Classes in this case, given their experience in prior cases, and the vigor with

       which they have prosecuted this Action thus far.

6.     Pursuant to Rule 23(b)(3), the Court determines that, in connection with and solely for

purposes of settlement, common questions of law and fact predominate over questions affecting

only individual members.

7.     Also pursuant to Rule 23(b)(3), the Court determines that, in connection with and solely

for purposes of settlement, a class action is superior to other available methods for the fair and

efficient adjudication of this Action.

8.     Pursuant to Rules 23(c)(1)(B) and 23(g), the Court, having considered the factors provided

in Rule 23(g)(1)(A), finally appoints Spector Roseman & Kodroff, P.C., Criden & Love, P.A., and

Kessler Topaz Meltzer & Check, LLP as Co-Lead Counsel for the Settlement Classes.

                          Notice to the Members of Settlement Classes

9.     Notice to the Members of the Settlement Classes as required by Rule 23(e) and Due

Process, has been provided as directed by this Court in the Preliminary Approval Order (Doc. No.

592). Such notice was sent via first-class mail to those members of the Class who could be

reasonably and economically identified, and made by publication in targeted print and digital

media placements and constitutes the best notice practicable, satisfying the Federal Rules of Civil

Procedure, Due Process, and other applicable laws.

                                Class Action Fairness Act Notice

10.    The Court finds that the notice requirements set forth in the Class Action Fairness Act of

2005, 28 U.S.C. § 1715, have been satisfied.




                                                4
         Case 2:06-cv-01833-MSG Document 615 Filed 04/21/20 Page 5 of 9




11.    The Settlements, which include cash payments totaling $65,877,600 to be paid by

Defendants in exchange for, inter alia, dismissal of the litigation between the End-Payor Plaintiffs

and Defendants with prejudice and releases of certain claims filed or that could have been filed

against Defendants by End-Payor Plaintiffs and the Settlement Classes, are fair, reasonable, and

adequate in all respects, and in the best interests of the Settlement Classes.

12.    The Settlements, which were arrived at as a result of arm’s-length negotiations conducted

by highly experienced counsel after years of litigation, provide direct benefits to Settlement Class

Members while avoiding the substantial risks and delay of trial.

13.    The Plan of Allocation, posted on the Settlement Website, treats Class Members in a

manner that is equitable and distributes the Settlement Funds to Settlement Class Members based

on the extent of their injuries. As such, the Plan of Allocation is fair and reasonable and the

formula provided therein for the calculation of the claims of claiming Settlement Class Members

(“Claimants”) provides a fair and reasonable basis upon which to allocate the net proceeds of the

Settlement among Settlement Class Members. Likewise, the method of processing claims is fair

and reasonable. Accordingly, the Court finds and concludes that the plan of distribution is, in all

respects, fair and reasonable to the Settlement Class and approves the form and manner for

distribution as provided in the Plan of Allocation.

14.    Settlement Class Members, having been provided Notice of the terms of the Settlements,

including provisions for the request of attorneys’ fee and expense awards and incentive awards to

the class representatives, responded positively to the Settlements. The Court has considered and

overrules the three objections filed.

15.    Based upon the foregoing, which takes into account each of the factors specified in Rule

23(e)(2), the Court finds that the Settlements and the Plan of Allocation are fair, reasonable, and



                                                  5
        Case 2:06-cv-01833-MSG Document 615 Filed 04/21/20 Page 6 of 9




adequate, and they are finally approved. The Parties are directed to promptly consummate and

administer the Settlements in accordance with the terms of the Settlements.

                                      Dismissal of Claims

16.    The Claims asserted by Plaintiffs in this Action are hereby dismissed with prejudice and,

except as provided for in the Settlements and herein, without costs.

                                             Release

17.    The Court approves the Releases in each Settlement Agreement as binding and effective

as to all members of the Settlement Classes and permanently barring and enjoining such members

of the Settlement Classes from asserting any Released Claims as set forth in each Settlement

Agreement.

                                           Exclusions

18.    The eighteen (18) Class Members listed in Exhibit “A” (attached hereto) have requested

exclusion from the Class Settlement. Based on the Declaration of Eric Miller dated December 13,

2019 and Supplemental Declaration of Eric Miller, I hold that these Class Members have properly

excluded themselves (which includes one late-filed exclusion), and therefore they shall not be

governed by the Releases included in the Settlement Agreements or be subject in any way to this

Order and Final Judgment.

                     Attorneys’ Fee Award and Expense Reimbursement

19.    Class Counsel have moved for an award of attorneys’ fees in the amount of one-third of

the $65,877,600 Settlement Fund, or $21,959,200 plus one-third of the accumulated interest on the

Settlement Fund. The Court has reviewed the Prudential/Gunter factors, and finds that they weigh

heavily in favor of the requested fee award as explained in detail in the accompanying

Memorandum Opinion. The Court further finds that the requested fee award is reasonable when



                                                6
        Case 2:06-cv-01833-MSG Document 615 Filed 04/21/20 Page 7 of 9




cross-checked against the lodestar analysis. Accordingly, the Court awards to Class Counsel

attorneys’ fees in the amount of $21,959,200, together with one-third of the interest on the

Settlement Fund from the date the funds are deposited in the Settlement Escrow Accounts until

payment of such attorneys’ fees, at the rate earned by the Settlement Funds. The Attorney Fee

Award shall be disbursed from the Settlement Funds in accordance with the terms of the

Settlements and Plan of Allocation.

20.    The Court finds that the expenses reflected in the submission of Class Counsel were

reasonably incurred and that reimbursement of the same pursuant to the terms of the Settlement

Agreements is warranted. Accordingly, Class Counsel are awarded an expense reimbursement in

the amount of $2,663,468.00, together with a proportionate share of the interest thereon from the

date the funds are deposited in the Settlement Escrow Accounts until payment of such

reimbursement of costs and expenses, at the rate earned by the Settlement Funds. The expenses

shall be disbursed from the Settlement Funds in accordance with the terms of the Settlement

Agreements and Plan of Allocation.

                                       Incentive Awards

21.    For their prosecution of this litigation over the last thirteen years, the Court awards the

Class Representatives the following incentive awards: (1) the Consumer Class Representative,

Shirley Panebianco shall receive $15,000 from the Settlement Fund; and (2) the Third-Party Class

Representatives—Vista Healthplan, Inc. (n/k/a Coventry Health Care of Florida, Inc.), District

Council 37 Health & Security Plan, Pennsylvania Employees benefit Trust Fund, and Pennsylvania

Turnpike Commission—shall each receive $50,000 from the Settlement Fund.




                                                7
         Case 2:06-cv-01833-MSG Document 615 Filed 04/21/20 Page 8 of 9




                                     Retention of Jurisdiction

22.    The Court reserves exclusive and continuing jurisdiction over the Parties, without effecting

the finality of this Final Approval Order, for purposes of all matters relating to the administration,

interpretation, effectuation, consummation, or enforcement of the Settlements, and any award of

attorneys’ fees, reimbursement of litigation expenses, and incentive awards.

                                        Entry of Judgment

23.    The Court hereby approves the release of claims as specified in the Settlements as binding

and effective as to all members of the Classes and permanently bars and enjoins such members of

the Classes from asserting any Released Claims (as defined in the Settlements). The Court further

directs that, for a period of five years, the Clerk of the Court shall maintain the record of those

members of the Classes who have excluded themselves from the Classes and that a copy of such

records shall be provided to the Defendants. Accordingly, the Clerk of Court is expressly directed

to immediately enter this Judgment in this Action, which Judgment shall be final and appealable.

24.    The Clerk of Court shall mark this case CLOSED.



                                               BY THE COURT:



                                               /s/ Mitchell S. Goldberg
                                               MITCHELL S. GOLDBERG, J.




                                                  8
       Case 2:06-cv-01833-MSG Document 615 Filed 04/21/20 Page 9 of 9




                                        EXHIBIT A

                                      EXCLUSIONS

Exclusion ID        Name                              State   Received
66846981            Kristi M. Tannehill               GA      9/27/2019
66846982            Phyllis Stock                     IL      10/28/2019
66846983            John Foulkes                      MA      11/1/2019
66846984            The Estate of Joseph Marinolich   MS      11/18/2019
66846985            Judith DesJardins                 ME      11/18/2019
66846986            Mary Shea                         MN      11/19/2019
66846987            Roberta F. McInnis                AL      11/20/2019
66846988            Janice Collier                    AL      11/21/2019
66846989            The Estate of Bernice Barclay     NY      11/25/2019
66846990            Carolyn Oswald Johnson            WI      11/25/2019
66856991            Elaine Webster                    NY      12/2/2019
66846992            Gayle Grande                      MN      12/2/2019
66846993            Jessica Polanski                  IL      12/2/2019
66846994            Kimberly Polanski                 IL      12/2/2019
66846995            Lois A. Hitt-Hardyman             AL      12/2/2019
66846996            Rachael Clopton                   KS      12/6/2019
66846997            Dorothy Perkins                   SD      12/9/2019
66846998            Gloria J. White                   MO      12/17/2019




                                             9
